Filed 5/6/14 P. v. Thomas CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B251911

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. MA060133)
          v.

QUINCY NATHANIEL THOMAS,

          Defendant and Appellant.




                     APPEAL from a judgment of the Superior Court of Los Angeles County,
Thomas R. White, Judge. Affirmed.


                     Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


                     No appearance for Plaintiff and Respondent.




                                          _____________________________
       Quincy Nathaniel Thomas was charged by felony complaint with infliction of
corporal injury on a cohabitant (Pen. Code, § 273.5, subd. (a))1 and dissuading a witness
from testifying (§ 136.1, subd. (a)(1)). Thomas waived his right to a preliminary hearing
and agreed to plead no contest to the charge of dissuading a witness from testifying. As
part of the negotiated agreement Thomas was to be placed on three years of formal
probation on condition he pay $500 to the domestic violence fund and attend a 52-week
domestic violence counseling program.
       At the time he entered his plea, Thomas was advised of his constitutional rights
and the nature and consequences of his plea, both orally and in writing. Thomas stated he
understood and waived his constitutional rights, acknowledged he understood the
consequences of his plea and accepted the terms of the negotiated agreement. At
sentencing, the trial court suspended imposition of sentence and placed Thomas on three
years of formal probation, on condition he serve 56 days in county jail, with credit for
time served, pay $500 to the domestic violence fund and attend a 52-week domestic
violence counseling program pursuant to the terms of the plea agreement. The remaining
count was dismissed on the People’s motion.
       Thomas filed a timely notice of appeal. Without comment, the trial court granted
Thomas’s request for a certificate of probable cause, in which he asserted he did not
understand the probation conditions that he pay $500 to the domestic violence fund and
attend a 52-week domestic violence counseling program and that he was “railroaded” into
pleading guilty to a crime he did not commit.
       We appointed counsel to represent Thomas on appeal. After an examination of the
record, counsel filed an opening brief in which no issues were raised. On January 10,
2014, we advised Thomas he had 30 days in which to personally submit any contentions
or issues he wished us to consider. We have received no response to date.
       We have examined the record and are satisfied Thomas’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.


1
       Statutory references are to the Penal Code.
                                             2
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.) The
record fails to support Thomas’s claim that he did not know or understand the probation
conditions concerning his attendance in the domestic violence counseling program and
fee payment to the domestic violence fund. The record also fails to support Thomas’s
assertion that his plea was not knowing, voluntary and intelligent.
       The judgment is affirmed.




                                                                      WOODS, J.




We concur:




              PERLUSS, P. J.




              ZELON, J.




                                             3